


110 SRES 673 ATS: Recognizing the importance of workplace

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 673
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Harkin (for himself
			 and Mr. Smith) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the importance of workplace
		  wellness as a strategy to help maximize employees' health and well
		  being.
	
	
		Whereas comprehensive, culturally sensitive health
			 promotion within the workplace is essential to maintain and improve the health
			 of American workers;
		Whereas employees who improve their health also reduce
			 their probability of chronic health conditions, lower their out-of-pocket
			 medical and pharmaceutical costs, reduce pain and suffering, have greater
			 levels of energy and vitality, and experience increased satisfaction with their
			 lives and jobs;
		Whereas health care costs in the United States doubled
			 from 1990 to 2001 and are expected to double again by 2012;
		Whereas employee health benefits are the fastest growing
			 labor cost component for employers, thus posing a serious and growing challenge
			 to business in the United States;
		Whereas business leaders are struggling to find strategies
			 to help reduce the direct costs of employer-provided health care, as well as
			 the indirect costs associated with higher rates of absenteeism, disability, and
			 injury;
		Whereas an effective strategy to address the primary
			 driving force of soaring health care costs requires an investment in
			 prevention;
		Whereas some employers who invest in health promotion and
			 disease prevention have achieved rates of return on investment ranging from $3
			 to $15 for each dollar invested, as well as a 28 percent average reduction in
			 sick leave absenteeism, an average 26 percent reduction in health care costs,
			 and a 30 percent average reduction in workers’ compensation and disability
			 management claims costs;
		Whereas the Healthy People 2010 national objectives for
			 the United States include the workplace health–related goal that at least
			 3/4 of United States employers, regardless of size, will
			 voluntarily offer a comprehensive employee health promotion program that
			 includes—(1) health education and programming which focuses on skill
			 development and lifestyle behavior change along with information dissemination
			 and awareness building, preferably tailored to employees’ interests and needs;
			 (2) supportive social and physical environments, including an organization’s
			 expectations regarding healthy behaviors, and implementation of policies that
			 promote health and reduce risk of disease; (3) integration of the worksite
			 wellness programs into the organization’s structure; (4) linkage to related
			 programs like employee assistance programs (EAPs) and programs to help
			 employees balance work and family; and (5) screening programs, ideally linked
			 to medical care to ensure follow-up and appropriate treatment as
			 necessary;
		Whereas employers should be encouraged to invest in the
			 health of employees by implementing comprehensive worksite health promotion
			 programs that will help achieve our national Healthy People 2010
			 objectives;
		Whereas business leaders that have made a healthy
			 workforce a part of their core business strategy should be encouraged to share
			 information and resources to educate their peers on the issue of employee
			 health management through initiatives such as the Leading by Example CEO-to-CEO
			 Roundtable on Workforce Health and the United States Workplace Wellness
			 Alliance;
		Whereas the employers that provide health care coverage
			 for more than 177,000,000 Americans have the potential to exert transformative
			 leadership on this issue by increasing the number, quality, and types of health
			 promotion programs and policies at worksites across the Nation;
		Whereas, for workplace wellness efforts to reach their
			 full potential, chief executive officers of major corporations, company
			 presidents of small enterprises, and State governors should be encouraged to
			 make worksite health promotion a priority; and
		Whereas Congress supports the National Worksite Health
			 Promotion goal as stated in Healthy People 2010 and encourages public employers
			 to increase their awareness of the value of corporate investments in employee
			 health management to help our Nation achieve this goal: Now, therefore, be
			 it
		
	
		That the Senate calls on private and
			 public employers to support workplace wellness and implement voluntarily
			 worksite health promotion programs to help maximize employees' health and well
			 being and lower health care costs.
		
